Interim Decision #2232

MATTER OF MEHTA

In Deportation Proceedings
A-18488770

Decided by Board August 17, 1973
A nonimmigrant student's 23-day incarceration resulting from conviction for the
crimes of profanity in public and breach of peace was inconsistent with the
purpose for which he was admitted and constituted a violation of his nonimmigrant student status where such incarceration meaningfully interrupted the
pursuit of his academic studies (as evidenced by his lack of satisfactory progress
toward his degree). Therefore, he is deportable under section 241(a)(9) of the
Immigration and Nationality Act for failure to comply with the conditions of
nonimmigrant (student) status under which admitted. [Matter of C—, 9 I. & N.
Dec. 100, distinguished.]
CHARGE:

Order: Act of 1952 —Section 241(a)(9) [8 U.S.C. 1251(a)(9)1 —Failed to comply
with conditions ot nonimmigrant (student) status under
which admitted.

ON BEHALF OF SERVICE:

ON BEHALF OF RESPONDENT:
Bernard P. Becker, Esquire
Legal Aid Society, Inc.
501 Park Avenue
Minneapolis, Minnesota 55415

John W. Bowser
District Director

(Brief filed)

This is an appeal from a decision of an immigration judge
Ending the respondent deportable as charged and ordering his
deportation. During the pendency of the appeal the Service has
filed a motion to reopen the proceedings and remand to the
immigration judge for further hearing. The Service motion will be
denied and the appeal will be dismissed.
The respondent is a 26-year-old unmarried male alien, a native
and citizen of India, who entered the United States on or about
September 3, 1968 as a nonimmigrant student for a temporary
period. At a hearing before an immigration judge, at which he was
represented by present counsel, respondent denied the truth of
allegations 7, 8, and 9 of the order to show cause and. denied
deportability.
451

Interim Decision #2232
At the hearing the respondent admitted.that he was convicted
in Hennepin County, Minnesota for the crimes of profanity in
public and breach of the peace (Tr. p. 22 and Ex. 5). The record
indicates that he was sentenced to serve 90 days in jail as a result,
that he actually was incarcerated in the Minneapolis City Workhouse, Wayzata, Minnesota from February 14, 1973 to March 9,
1973 (Ex.5), and that he was released on parole for the balance of

the term (Ex. 6). The immigration judge concluded that the
respondent had violated the conditions of his nonimmigrant student status in that Ms imprisonment was inconsistent with the
purpose for which he was admitted. The immigration judge found
the respondent deportable under section 241(a)(9) of the Immigration and Nationality Act.
We agree with the immigration judge that the respondent's 23day incarceration constitutes a substantial violation of the terms
of his student status.' Counsel's contention that the respondent's
studies were not meaningfully interrupted thereby is contradicted
by evidence that the respondent was not in fact making satisfactory progress toward his graduate degree, as of March 5, 1973 (Ex.
The present case is distinguishable from Matter of C—, 9 1. & N.
Dec. 100 (BIA, 1960), upon which counsel relies. In that case the
alien was convicted for disorderly conduct but was not incarcerated,
and he continued his course of study and school attendance
without interruption.We recognized this very distinction in Matter
of C—, supra, wherein we rejected the Service's contention that
Matter of A—, 6 I. & N. Dec. 762 (BIA 1955) should control. Matter
of A—, supra, involved a nonimmigrant visitor who was convicted
and imprisoned for disorderly conduct. We held there, as we hold
today, that incarceration for a substantial period for a criminal
offense constitutes a violation of nonimmigrant status, in that the
respondent is no longer pursuing the purpose for which he was
admitted.
We have reached the same conclusion in a case where a
nonimmigrant visitor was not incarcerated for the offense, Matter
of Neely and Whylie, 11 I. & N. Dec. 864 (BIA 1966). In that case we
commented on Matter of C — , supra, to emphasize that respondent
C's studies had not been meaningfully interrupted as a result of

1 While we do not rely on any facts asserted in the Service motion to reopen,
we note in passing that it alleges that on June 26, 1973 the respondent's parole
was revoked and he was committted to serve the remaining 67 days of his 90-day

sentence. Respondent's representative deco not deny that he is at present in

detention.

452

Interim Decision #2232
his conviction, whereas a visitor's conviction of a criminal offense
is clearly inconsistent with his pursuit of pleasure.
Our review of the facts and the applicable law therefore
satisfies us that deportability has been established by clear,
convincing, and unequivocal evidence. We concur in the findings of
the immigration judge and his decision will be affirmed.
ORDER: The Service motion to reopen is denied and the appeal
is dismissed.

453

